Citation Nr: 1213037	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for Sjörgren's syndrome to include dental caries and migraine headaches.

2.  Entitlement to service connection for sleep apnea, including as due to service-connected Sjörgren's syndrome.

3.  Entitlement to service connection for hypertension, including as due to service-connected Sjörgren's syndrome.

4.  Entitlement to service connection for diabetes mellitus, including as due to service-connected Sjörgren's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1982 to August 1992.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that decreased the disability evaluation for the Veteran's service-connected Sjörgren's syndrome from 30 percent to 10 percent and also awarded a separate 40 percent disability rating for gastrointestinal and hepatic disorders, that were previously considered manifestations of Sjörgren's syndrome.  

The March 2006 rating decision also denied service connection for sleep apnea, hypertension, diabetes mellitus, migraine headaches, and dental caries, including as due to service-connected Sjörgren's syndrome, and found that there was no clear and unmistakable error (CUE) in an April 8, rating decision that denied an increased rating for Sjörgren's syndrome.  The Veteran perfected an appeal of the RO's determinations.

In September 2008, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an April 2010 decision, the Board found that there was no CUE in the April 8, 2002 rating decision that denied a rating in excess of 30 percent for Sjörgren's syndrome.  At that time, the Board remanded the Veteran's claims for an increased rating for Sjörgren's syndrome and service connection for sleep apnea, hypertension, diabetes mellitus, migraine headaches, and dental caries, including as due to service-connected Sjörgren's syndrome, to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.

In a September 2011 rating decision, the RO determined that the Veteran's migraine headaches and dental caries were manifestations of his service-connected Sjörgren's syndrome.  The RO recharacterized his service-connected disability as Sjörgren's syndrome to include dental caries and migraine headaches and continued the assigned 10 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has indicated that his service-connected Sjörgren's syndrome affects his ability to work and, in an August 2011 written statement, said that he was totally and permanently disabled.  In support of his claim, the Veteran submitted a March 28, 2011 letter from the United States Office of Personnel Management indicating that his application for disability retirement under the Federal Employees Retirement System (FERS) was approved.  Records considered by the OPM regarding the Veteran's FERS disability retirement should be obtained.

The Veteran also submitted a June 2011 administrative decision from the Social Security Administration (SSA) that found him to be totally disabled and eligible for benefits due, in part, to a history of Sjörgren's syndrome.  A complete copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that SSA records could contain evidence relevant to the claims on appeal cannot be foreclosed absent a review of those records.  As such, the records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims.  38 C.F.R. § 3.159(c)(2) (2011); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

Also, in Rice v. Shinseki, 22 Vet. App. 447  (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based upon individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  In this case, the issue is raised by the record.  As noted above, in his August 2011 statement, the Veteran reported that his service-connected Sjörgren's syndrome affected his ability to work. To date, this issue has not been considered by VA. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the United States Office of Personnel Management, and request all records considered in the Veteran's 2011 FERS disability retirement determination.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Contact the SSA and request a copy of all records considered in conjunction with its 2011 award of SSA disability benefits to the Veteran and any subsequent disability determinations regarding him. 

3. Then, readjudicate the Veteran's claims for a rating in excess of 10 percent for Sjörgren's syndrome to include dental caries and migraine headaches, and service connection for diabetes mellitus, hypertension and sleep apnea, including as due to service-connected Sjörgren's syndrome; and adjudicate the matter of entitlement to a TDIU (see Rice v. Shinseki, supra) in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response. 

Then, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


